DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen After Final
	In response to the request under AFCP filed 4/20/2021, prosecution is hereby reopened for purposes of allowance. Applicant’s amendments adopt a proposal provided by the Examiner in the Final Action mailed 2/23/2021. 

Claims Status
Claims 1-20 remain pending and are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 4/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10169799 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the rejection for Double patenting hereby withdrawn. 






Allowable Subject Matter
Claims 1-20 are allowed over the prior art, though rejected on other grounds. The claims are indicated as allowable over the prior art for at least the reasons discussed on pages 9-10 of the Non-Final Action mailed 6/2/2020. 
Comment on Eligibility of Proposed Claim
	As proposed, the combination of elements recited in claims 1, 13, and 19 are eligible. That is, they recite a specific set of interrelated operations performed by distinct sets of components such that Applicant’s arguments filed 8/20/2020 are persuasive and incorporated herein. The proposed combination of elements captures similar subject matter to allowed parent application 14/721,605 in that the proposed claim recites the reception of a single query (first query) that is configured to cause both the marketplace system and dynamic price range determination system to perform their respective tasks, and for the client device to ultimately receive specific information from each distinct system so as to cause the display of the separately received information on a GUI of the client device. This simultaneous processing of the query by multiple disparate systems is core to the invention, and represents a meaningful application of any recited exception using an unconventional arrangement. The proposed combination of elements goes beyond the mere application of the abstract idea to a particular technological environment, and beyond merely applying a generic arrangement of computing components to achieve a claimed result. Ultimately the claims provide an improved search engine and search engine interface for the user. As such, the Examiner asserts that the proposed claim amendments would be eligible either under prong 2 of step 2A, or alternatively step 2B. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619